In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00051-CV



                JERRY LAZA, Appellant

                           V.

        CITY OF PALESTINE, TEXAS, Appellee




        On Appeal from the 349th District Court
               Anderson County, Texas
          Trial Court No. DCCV16-356-349




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       Our clerk’s office has received correspondence from attorney Nicholas Mosser addressed

to the clerk of this Court dated December 7, December 14, and December 28, 2021, requesting

that this Court provide Mosser with copies of administrative emails relative to this case and

demanding that the clerk of this Court instruct the district court clerk to file a supplemental

clerk’s record that includes the trial court’s docket sheet. Because Mosser has failed to comply

with the requirements of Rule 10.1 of the Texas Rules of Appellate Procedure and/or Rule 12 of

the Texas Rules of Judicial Administration, the requested relief is denied. See TEX. R. APP. P.

10.1; TEX. R. JUDICIAL ADMIN. 12. This Court admonishes Mosser to comply with Rule 10.1 of

the Texas Rules of Appellate Procedure in the future.

       IT IS SO ORDERED.

                                                    BY THE COURT

Date: December 28, 2021




                                               2